Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between COLLEGIUM
PHARMACEUTICAL, INC. (the “Company”) and PAUL BRANNELLY (the “Executive”).

 

WHEREAS, the Company desires to continue to employ Executive on at at-will
basis, and the Executives wishes to continue to be employed by the Company on
at-will basis, on the terms and conditions set forth herein.

 

WHEREAS, the Company and the Executive are parties to a Confidential Offer
Letter dated January 30, 2015 (the “Existing Agreement”); and

 

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s continued employment by the Company.

 

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

 

1.            Duration of Agreement.  This Agreement is effective on the date it
is fully executed (the “Effective Date”) and has no specific expiration date. 
Unless terminated by agreement of the parties, this Agreement will govern
Executive’s continued employment by the Company until that employment ceases.

 

2.             Title; Duties.  Executive will be employed as the Company’s Chief
Financial Officer, reporting directly to the Company’s Chief Executive Officer. 
Executive will devote his best efforts and substantially all of his business
time and services to the Company and its affiliates to perform such duties as
may be customarily incident to his position and as may reasonably be assigned to
him from time to time.  Executive will not, in any capacity, engage in other
business activities or perform services for any other individual, firm or
corporation without the prior written consent of the Company; provided, however,
that without such consent, Executive may engage in charitable, non-profit and
public service activities, so long as such activities do not in any respect
interfere or conflict with Executive’s performance of his duties and obligations
to the Company.

 

3.            Place of Performance.  Executive will perform his services
hereunder at the principal executive offices of the Company in Canton,
Massachusetts; provided, however, that Executive may be required to travel from
time to time for business purposes.

 

4.            Compensation and Indemnification.

 

4.1.         Base Salary.  Executive’s annual salary will be $325,000 (the “Base
Salary”), paid in accordance with the Company’s payroll practices as in effect
from time to time.  The Base Salary will be reviewed annually by the
Compensation Committee of the Company’s Board of Directors (the “Committee”).

 

4.2.         Annual Bonuses.

 

4.2.1.      For each fiscal year ending during his employment, Executive will be
eligible to earn an annual bonus.  The target amount of that bonus will be 35%
percent of Executive’s Base Salary for the applicable fiscal year.  The actual
bonus payable with respect to a particular year will be determined by the
Committee, based on the achievement of corporate and /or individual performance
objectives established by the Committee.  Any bonus payable under this paragraph
will be paid during the

 

--------------------------------------------------------------------------------


 

calendar year immediately following the fiscal year in respect of which the
bonus is payable and, except as otherwise provided in Section 5.1.1, will only
be paid if Executive remains continuously employed by the Company through the
actual bonus payment date.

 

4.2.2.      For purposes of determining any bonus payable to Executive, the
measurement of corporate and individual performance will be performed by the
Committee in good faith.  From time to time, the Committee may, in its sole
discretion, make adjustments to corporate or individual performance goals, so
that required departures from the Company’s operating budget, changes in
accounting principles, acquisitions, dispositions, mergers, consolidations and
other corporate transactions, and other factors influencing the achievement or
calculation of such goals do not affect the operation of this provision in a
manner inconsistent with its intended purposes.

 

4.3.         Employee Benefits.  During Executive’s employment, Executive will
be eligible to participate in all employee benefit plans and programs made
available by the Company from time to time to employees generally, subject to
applicable plan terms and policies.  The Company periodically reviews its
benefits, policies, benefits providers and practices and may terminate, alter or
change them at its discretion from time to time.

 

4.4.         Reimbursement of Expenses.  The Executive will be reimbursed by the
Company for all reasonable business expenses incurred by Executive in accordance
with the Company’s customary expense reimbursement policies as in effect from
time to time.  Notwithstanding anything herein to the contrary, to the extent
any expense, reimbursement or in-kind benefit provided to the Executive
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code (the “Code”) (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive must be incurred
during the Executive’s term of employment; (ii) the amount of expenses eligible
for reimbursement or in-kind benefits provided to the Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive in any other calendar year,
(iii) the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and
(iv) the right to payment or reimbursement or in-kind benefits hereunder may not
be liquidated or exchanged for any other benefit.

 

5.             Termination.  Executive’s employment with the Company may be
terminated by the Company or Executive at any time and for any reason.  Upon any
cessation of his employment with the Company, Executive will be entitled only to
such compensation and benefits as described in this Section 5.  Upon any
cessation of his employment for any reason, unless otherwise requested by the
Company, Executive agrees to resign immediately from all officer and director
positions he then holds with the Company and its affiliates.

 

5.1.         Termination without Cause or for Good Reason.  If Executive’s
employment by the Company ceases due to a termination by the Company without
Cause (as defined below) or a resignation by Executive for Good Reason (as
defined below), Executive will be entitled to:

 

5.1.1.      payment of any annual bonus otherwise payable (but for the cessation
of Executive’s employment) with respect to a year ended prior to the cessation
of Executive’s employment;

 

5.1.2.      continuation of Executive’s Base Salary for a period equal to 9
months, payable in accordance with the Company’s standard payroll practices; and

 

2

--------------------------------------------------------------------------------


 

5.1.3.      waiver of the applicable premium otherwise payable for COBRA
continuation coverage for Executive (and, to the extent covered immediately
prior to the date of such cessation, his eligible dependents) for a period equal
to 9 months.

 

Except as otherwise provided in this Section 5.1, and except for payment of all
(i) accrued and unpaid Base Salary through the date of such cessation, (ii) any
expense reimbursements to be paid in accordance with Company policy and
(iii) payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law, all compensation and benefits will cease
at the time of such cessation and the Company will have no further liability or
obligation by reason of such cessation.  The payments and benefits described in
this Section 5.1 are in lieu of, and not in addition to, any other severance
arrangement maintained by the Company.  Notwithstanding any provision of this
Agreement, the payments and benefits described in Section 5.1 are conditioned
on: (a) the Executive’s execution and delivery to the Company and the expiration
of all applicable statutory revocation periods, by the 45th day following the
effective date of his cessation of employment, of a general release of claims
against the Company and its affiliates in a form reasonably prescribed by the
Company (the “Release”); and (b) the Executive’s continued compliance with the
Restrictive Covenants (as defined below).  Subject to Section 5.4, below, the
benefits described in Section 5.1 will be paid or provided (or begin to be paid
or provided) as soon as administratively practicable [(or determinable in the
case of the benefits described in Section 5.1.1)] after the Release becomes
irrevocable, provided that if the 45 day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year.

 

5.2.         Termination Following a Change in Control.  For cessations of
employment described in Section 5.1 that occur during the twelve (12) month
period immediately following the occurrence of a Change in Control (as defined
below), the Executive will receive the payments and benefits described in
Section 5.1 above, subject to the following modifications:

 

5.2.1.      the references in Sections 5.1.2 and 5.1.3 to “9 months” will each
be replaced with a reference to “12 months”; and

 

5.2.2.      all unvested restricted stock, stock options and other equity
incentives awarded to Executive by the Company will become immediately and
automatically fully vested and exercisable (as applicable).

 

5.3.         Other Terminations.  If Executive’s employment with the Company
ceases for any reason other than as described in Section 5.1, above (including
but not limited to termination (i) by the Company for Cause, (ii) as a result of
Executive’s death, (iii) as a result of Executive’s Disability or (d) by
Executive without Good Reason, then the Company’s obligation to Executive will
be limited solely to (a) accrued and unpaid Base Salary through the date of such
cessation, (b) any expense reimbursements to be paid in accordance with Company
policy and (c) payments for any accrued but unused paid time off in accordance
with the Company’s policies and applicable law.  All compensation and benefits
will cease at the time of such cessation and, except as otherwise provided by
COBRA or this Section 5.3, the Company will have no further liability or
obligation by reason of such termination.  The foregoing will not be construed
to limit Executive’s right to payment or reimbursement for claims incurred prior
to the date of such termination under any insurance contract funding an employee
benefit plan, policy or arrangement of the Company in accordance with the terms
of such insurance contract.

 

5.4.         Compliance with Section 409A.  If the termination giving rise to
the payments described in Section 5.1 is not a “Separation from Service” within
the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then
the amounts otherwise payable pursuant to that section will instead be deferred
without interest and will not be paid until Executive experiences a Separation
from

 

3

--------------------------------------------------------------------------------


 

Service.  To the maximum extent permitted under Section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Code and the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii).  To the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code to payments due to Executive upon or following his
Separation from Service, then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six months following Executive’s
Separation from Service (taking into account the preceding sentence of this
paragraph) will be deferred without interest and paid to Executive in a lump sum
immediately following that six month period.  For purposes of the application of
Treas. Reg. § 1.409A-1(b)(4)(or any successor provision), each payment in a
series of payments will be deemed a separate payment.

 

5.5.         PPACA.  Notwithstanding anything in this Agreement to the contrary,
the waiver in respect of COBRA premiums pursuant to this Sections 5.1 and 5.2
shall cease to the extent required to avoid adverse consequences to the Company
under the Patient Protection and Affordable Care Act of 2010 and regulations
thereunder.

 

5.6.         Section 280G.  If any payment or distribution by the Company to or
for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement or the
lapse or termination of any restriction on or the vesting or exercisability of
any payment or benefit (each a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law (such tax or taxes are hereafter
collectively referred to as the “Excise Tax”), then the aggregate amount of
Payments payable to Executive shall be reduced to the aggregate amount of
Payments that may be made to the Executive without incurring an excise tax (the
“Safe-Harbor Amount”) in accordance with the immediately following sentence;
provided that such reduction shall only be imposed if the aggregate after-tax
value of the Payments retained by Executive (after giving effect to such
reduction) is equal to or greater than the aggregate after-tax value (after
giving effect to the Excise Tax) of the Payments to Executive without any such
reduction.  Any such reduction shall be made in the following order: (i) first,
any future cash payments (if any) shall be reduced (if necessary, to zero);
(ii) second, any current cash payments shall be reduced (if necessary, to zero);
(iii) third, all non-cash payments (other than equity or equity derivative
related payments) shall be reduced (if necessary, to zero); and (iv) fourth, all
equity or equity derivative payments shall be reduced.

 

5.7.         Definitions.  For purposes of this Agreement:

 

5.7.1.      “Cause” means (a) commission or conviction of any felony or any
crime involving dishonesty; (b) commission of any fraud against the Company;
(c) intentional and material damage to any material property of the Company;
(d) Executive’s material breach of any agreement with or duty owed to the
Company or any of its affiliates (including, without limitation, Executive’s
material breach of any of the Restrictive Covenants, as defined below); or
(e) refusal to perform the lawful, reasonable and material directives of the
Company’s Board of Directors (the “Board”) or the Company’s Chief Executive
Officer.  Before “Cause” under clause (c), (d) or (e) has been deemed to have
occurred, the Board must provide the Executive with written notice detailing why
the Board has determined that Cause has occurred and the actions required to
cure the same, to the extent reasonably subject to cure.  The Executive shall
then, where the grounds for Cause are reasonably subject to cure within such
time, have thirty (30) days after the Executive’s receipt of written notice to
cure the item cited in the written

 

4

--------------------------------------------------------------------------------


 

notice so that “Cause” will have not formally occurred with respect to the event
in question until such period, where applicable, shall have expired.

 

5.7.2.      “Change in Control” means the first to occur of any of the events
described in Section 1(g) of the Company’s Amended and Restated 2014 Stock
Incentive Plan (or any successor provision).

 

5.7.3.      “Disability” means a condition entitling the Executive to benefits
under the Company’s long term disability plan, policy or arrangement; provided,
however, that if no such plan, policy or arrangement is then maintained by the
Company and applicable to the Executive, “Disability” will mean the Executive’s
inability to perform his duties under this Agreement due to a mental or physical
condition that can be expected to result in death or that can be expected to
last (or has already lasted) for a continuous period of 90 days or more, or for
120 days in any 180 consecutive day period.  Termination as a result of a
Disability will not be construed as a termination by the Company “without
Cause.”

 

5.7.4.      “Good Reason” means any of the following, without the Executive’s
prior consent: (a) a material diminution of the Executive’s duties or authority
with the Company, reporting relationships or the assignment of duties and
responsibilities inconsistent with Executive’s status at the Company; (b) a
reduction in Base Salary; or (c) the relocation of the Executive’s primary place
of employment to a location that is (i) more than 50 miles from the location of
the Executive’s permanent primary place of employment prior to such relocation
and (ii) more than 50 miles from the location of the Executive’s residence.
However, none of the foregoing events or conditions will constitute Good Reason
unless the Executive provides the Company with written objection to the event or
condition within 30 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection, and the Executive resigns Executive’s employment within
30 days following the expiration of that cure period.

 

6.            Restrictive Covenants.  To induce the Company to enter into this
Agreement and in recognition of the compensation to be paid to the Executive
pursuant to Sections 4 and 5 of this Agreement, the Executive agrees to be bound
by the provisions of this Section 6 (the “Restrictive Covenants”). These
Restrictive Covenants will apply without regard to whether any termination or
cessation of the Executive’s employment is initiated by the Company or the
Executive, and without regard to the reason for that termination or cessation.

 

6.1.         Covenant Not To Compete.  The Executive covenants that, during his
employment by the Company and for a period of 9 months following immediately
thereafter (the “Restricted Period”), the Executive will not (except in his
capacity as an employee or director of the Company) do any of the following,
directly or indirectly:

 

6.1.1.      engage or participate in any Competing Business (as defined below)
wherever the Company or its affiliates do business, do or plan to do business or
sell or market their products or services;

 

6.1.2.      become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in a Competing Business. 
Notwithstanding the foregoing, the Executive may hold up to 1% of the
outstanding securities of any class of any publicly-traded securities of any
company;

 

6.1.3.      influence or attempt to influence any employee, consultant,
supplier, licensor, licensee, contractor, agent, strategic partner, distributor,
customer or other person to terminate or modify any written or oral agreement,
arrangement or course of dealing with the Company or any of its affiliates; or

 

5

--------------------------------------------------------------------------------


 

6.1.4.      solicit for employment or retention as an independent contractor (or
arrange to have any other person or entity solicit for employment or retention)
any person employed or retained by the Company or any of its affiliates.

 

6.2.         Confidentiality.  The Executive recognizes and acknowledges that
the Proprietary Information (as defined in below) is a valuable, special and
unique asset of the business of the Company and its affiliates.  As a result,
both during the Term and thereafter, the Executive will not, without the prior
written consent of the Company, for any reason divulge to any third-party or use
for his own benefit, or for any purpose other than the exclusive benefit of the
Company and its affiliates, any Proprietary Information.  Notwithstanding the
foregoing, if the Executive is compelled to disclose Proprietary Information by
court order or other legal or regulatory process, to the extent permitted by
applicable law, he shall promptly so notify the Company so that it may seek a
protective order or other assurance that confidential treatment of such
Proprietary Information shall be afforded, and the Executive shall reasonably
cooperate with the Company and its affiliates in connection therewith.  If the
Executive is so obligated by court order or other legal process to disclose
Proprietary Information it will disclose only the minimum amount of such
Proprietary Information as is necessary for the Executive to comply with such
court order or other legal process.

 

6.3.         Property of the Company.

 

6.3.1.      Proprietary Information. All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company and its affiliates.  The Executive will not remove from the
Company’s or its affiliates’ offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Company or its affiliates unless necessary or appropriate in
the performance of his duties to the Company and its affiliates.  If the
Executive removes such materials or property in the performance of his duties,
he will return such materials or property promptly after the removal has served
its purpose.  The Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to satisfy contractual obligations of the Company or its affiliates or
to perform his duties on behalf of the Company and its affiliates.  Upon
termination of the Executive’s employment with the Company, he will leave with
the Company and its affiliates or promptly return to the Company and its
affiliates all originals and copies of such materials or property then in his
possession.

 

6.3.2.      Intellectual Property.  The Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company and its affiliates.  To the
extent that any of the Intellectual Property may not by law be considered a work
made for hire, or to the extent that, notwithstanding the foregoing, the
Executive retains any interest in the Intellectual Property, the Executive
hereby irrevocably assigns and transfers to the Company and its affiliates any
and all right, title, or interest that the Executive may now or in the future
have in the Intellectual Property under patent, copyright, trade secret,
trademark  or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration.  The Company
and its affiliates will be entitled to obtain and hold in its own name all
copyrights, patents, trade secrets, trademarks and other similar registrations
with respect to such Intellectual Property.  The Executive further agrees to
execute any and all documents and provide any further cooperation or assistance
reasonably required by the Company, at the Company’s expense, to perfect,
maintain or otherwise protect its rights in the Intellectual Property.  If the
Company or its affiliates, as applicable, are unable after reasonable efforts to
secure the Executive’s signature, cooperation or assistance in accordance with
the preceding sentence, whether because of the

 

6

--------------------------------------------------------------------------------


 

Executive’s incapacity or any other reason whatsoever, the Executive hereby
designates and appoints the Company, the appropriate affiliate, or their
respective designee as the Executive’s agent and attorney-in-fact, to act on his
behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s or its affiliates’ rights in the Intellectual Property.  The Executive
acknowledges and agrees that such appointment is coupled with an interest and is
therefore irrevocable.

 

6.4.         Definitions.  For purposes of this Agreement:

 

6.4.1.      “Competing Business” means any person, firm, corporation,
partnership, association or other entity engaged in developing, manufacturing,
marketing, distributing or selling, directly or indirectly, pharmaceutical
abuse-deterrent products or any other product for pain indications that directly
competes with a product developed, manufactured, marketed, distributed or sold
by the Company.  A division, subsidiary or similar business unit of an entity
that does not engage in the business activities described in this definition
will not be considered a Competing Business even if another separate division,
subsidiary or similar business unit does engage in such activities.

 

6.4.2.      “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions,
(b) all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all mask works and all applications, registrations, and renewals in
connection therewith, (e) all trade secrets (including research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or
(i) similar intangible personal property which have been or are developed or
created in whole or in part by the Executive (1) at any time and at any place
while the Executive is employed by Company and which, in the case of any or all
of the foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to the Executive
by the Company or its affiliates.

 

6.4.3.      “Proprietary Information” means any and all proprietary information
developed or acquired by the Company or any of its subsidiaries or affiliates
that has not been specifically authorized to be disclosed.  Such Proprietary
Information shall include, but shall not be limited to, the following items and
information relating to the following items: (a) all intellectual property and
proprietary rights of the Company (including, without limitation, the
Intellectual Property), (b) computer codes and instructions, processing systems
and techniques, inputs and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distribution methods, (f) marketing data, methods, plans and efforts,
(g) the identities of actual and prospective suppliers, (h) the terms of
contracts and agreements with, the needs and requirements of, and the Company’s
or its affiliates’ course of dealing with, actual or prospective suppliers,
(i) personnel information, (j) customer and vendor credit information, and
(k) information received from third parties subject to obligations of
non-disclosure or non-use.  Failure by the Company or its affiliates to mark any
of the Proprietary Information as confidential or proprietary shall not affect
its status as Proprietary Information.

 

7

--------------------------------------------------------------------------------


 

6.5.         Acknowledgements.  The Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position the Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ the
Executive unless the Executive agrees to be bound by the Restrictive Covenants
set forth in this Section 6.

 

6.6.         Remedies and Enforcement Upon Breach.

 

6.6.1.      Specific Enforcement. The Executive acknowledges that any breach by
him, willfully or otherwise, of the Restrictive Covenants will cause continuing
and irreparable injury to the Company or its affiliates for which monetary
damages would not be an adequate remedy.  The Executive shall not, in any action
or proceeding to enforce any of the provisions of this Agreement, assert the
claim or defense that such an adequate remedy at law exists.  In the event of
any such breach or threatened breach by the Executive of any of the Restrictive
Covenants, the Company or its affiliates, as applicable, shall be entitled to
injunctive or other similar equitable relief in any court, without any
requirement that a bond or other security be posted, and this Agreement shall
not in any way limit remedies of law or in equity otherwise available to the
Company and its affiliates.

 

6.6.2.      Judicial Modification.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.

 

6.6.3.      Enforceability.  If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company and its affiliates to the relief provided above
in the courts of any other jurisdiction within the geographic scope of such
Restrictive Covenants.

 

6.6.4.      Disclosure of Restrictive Covenants.  The Executive agrees to
disclose the existence and terms of the Restrictive Covenants to any employer
that the Executive may work for during the Restricted Period.

 

6.6.5.      Extension of Restricted Period.  If the Executive breaches
Section 6.1 in any respect, the restrictions contained in that section will be
extended for a period equal to the period that the Executive was in breach.

 

7.            Miscellaneous.

 

7.1.         Other Agreements.  Executive represents and warrants to the Company
that there are no restrictions, agreements or understandings whatsoever to which
he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Executive of his duties under this Agreement.

 

7.2.         Successors and Assigns.  The Company may assign this Agreement to
any successor to its assets and business by means of liquidation, dissolution,
sale of assets or otherwise.  The duties of Executive hereunder are personal to
Executive and may not be assigned by him.

 

7.3.         Governing Law and Enforcement.  This Agreement will be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the

 

8

--------------------------------------------------------------------------------


 

principles of conflicts of laws.  Any legal proceeding arising out of or
relating to this Agreement will be instituted in a state or federal court in the
Commonwealth of Massachusetts, and Executive and the Company hereby consent to
the personal and exclusive jurisdiction of such court(s) and hereby waive any
objection(s) that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

 

7.4.         Waivers.  The waiver by either party of any right hereunder or of
any breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party.  No waiver will be deemed
to have occurred unless set forth in a writing.  No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

 

7.5.         Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

7.6.         Survival.  This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent the
Agreement.

 

7.7.         Notices.  Any notice or communication required or permitted under
this Agreement will be made in writing and (a) sent by overnight courier,
(b) mailed by overnight U.S. express mail, return receipt requested or (c) sent
by telecopier.  Any notice or communication to Executive will be sent to the
address contained in his personnel file.  Any notice or communication to the
Company will be sent to the Company’s principal executive offices, to the
attention of its Chief Executive Officer.  Notwithstanding the foregoing, either
party may change the address for notices or communications hereunder by
providing written notice to the other in the manner specified in this paragraph.

 

7.8.         Entire Agreement; Amendments.  This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to that subject matter
(including, without limitation, the Existing Agreement).  This Agreement may not
be changed or modified, except by an agreement in writing signed by each of the
parties hereto.

 

7.9.         Withholding.  All payments (or transfers of property) to Executive
will be subject to tax withholding to the extent required by applicable law.

 

7.10.       Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

 

7.11.       Counterparts; Facsimile.  This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.  Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

<remainder of page intentionally left blank; signature page follows>

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) indicated below.

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

 

 

 

By:

/s/ Michael Heffernan

 

 

 

 

Name:

Michael Heffernan

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Date:

August 4, 2015

 

 

 

PAUL BRANNELLY

 

 

 

 

 

/s/ Paul Brannelly

 

 

 

 

 

Date:

August 4, 2015

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------